1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   J & J SPORTS PRODUCTIONS, INC.,                 )   Case No.: 1:16-cv-00477 - AWI - JLT
                                                     )
12                  Plaintiff,                       )   ORDER DISREGARDING DEFENDANT’S
                                                     )   MOTION TO DISMISS PLANTIFF’S REQUEST
13          v.                                       )   FOR SUBPOENA OF BUSINESS RECORDS
                                                     )
14   PETRICE M. MARINI, et al.,                          (Doc. 66)
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Previously, the Court granted partial summary judgment in favor of J & J Sports Productions,

18   Inc. (Doc. 45) After Plaintiff dismissed the remaining cause of action, judgment was entered in favor

19   of Plaintiff, and the case was closed on May 10, 2018. (Docs. 63, 64) Defendant Petrice Marini now

20   has filed a request to “dismiss Plaintiffs request for subpoena of business records (Credit Card),”

21   which evidently relates to an agreement for monthly payments and proof of finances. (Doc. 66)

22   Significantly, the action has been closed and the Court no longer has authority to act. Accordingly,

23   Defendant’s motion to dismiss a subpoena request (Doc. 66) is DISREGARDED.

24
25   IT IS SO ORDERED.

26      Dated:     June 14, 2019                               /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
